Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 22, 2019

                                    No. 04-18-00737-CV

                  ESTATE OF ELAINE EISELE ADAMS, DECEASED,

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 14997
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on February 15, 2019; however, no further extensions will be granted
absent extenuating circumstances.

        Appellant’s counsel is reminded that future motions must contain a certificate of
conference. See TEX. R. APP. P. 10.1(a)(5) (stating that motions in civil cases must contain a
certificate of conference).


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court